



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Beckles, 2012 ONCA 267

DATE: 20120425

DOCKET: C50630

Rosenberg, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Anthony Fitzgerald Beckles

Appellant

Mark C. Halfyard, for the appellant

Andreea Baiasu, for the respondent

Heard and released orally: April 18, 2012

On appeal from the conviction entered on March 18, 2008
    and the sentence imposed on May 20, 2008 by Justice Horkins of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

Assuming that the trial judge was right to find that there was a
    violation of s. 8 when the second question was asked, we are satisfied that the
    trial judge did not err in refusing to exclude the statement. Even though
R.
    v. Grant
, [2009] 2 S.C.R. 32,
has substantially changed the s. 24(2) test, the trial judges findings of fact
    and characterization of the nature of the violation are entitled to deference.

[2]

Applying the
Grant
framework, the appellant has not shown that
    the evidence should be excluded. On the state of the law in 2006, when this
    stop occurred, it was open to find that the officer was not acting in bad
    faith. As the law then stood, the appellant was not entitled to be given his
    right to counsel. The officers second question naturally flowed out of the
    appellants odd response to the first, proper, question. As in
Grant
,
    the questioning was not abusive and the officers mistake as to what questions
    he was entitled to ask was understandable. The seriousness of the breach favours
    admission of the evidence.

[3]

As to the impact on the
Charter
protected interest, we agree
    that this favours exclusion. While the expectation of privacy in a vehicle is
    reduced, this was an intrusion into the appellants right against self-incrimination.

[4]

As to the third inquiry, this favours admission. This statement was
    shown to be reliable and was essential to prove the case. The societal interest
    in adjudication on the merits favours admission.

[5]

Balancing the three factors, the evidence should be admitted. This is a
    case much like
Grant
. The state of the law was uncertain at the time.
    The police conduct was not egregious and the evidence was reliable and of
    considerable value.

[6]

Accordingly, the appeal is dismissed.

Signed:        M.
    Rosenberg J.A.


E.E. Gillese J.A.

 Alexandra
    Hoy 


